Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the amended application filed on 05/31/2022.
	Claims 1-20 are pending. 
	Claims 1, 8, 12 and 15 are amended.	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2022 is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the IDS is being considered by the examiner. 
Remarks
	Applicant’s arguments (“Remarks”) filed on 05/31/2022 have been considered.
	Examiner notes, firstly, that under the broadest reasonable interpretation of the independent claims, the device and the monitoring device can be the same device, where the receiving of the historical telecommunications data and the providing of the machine learning model can occur internally at the same device. Secondly, examiner notes that in light of the 35 U.S.C. § 103 rejections of the claims, it would have been obvious to a person of ordinary skill in the art, that functions that are performed by one device can be split up between any number of devices. This is especially true because the device and monitoring device are not claimed with any level of specificity. 
Regarding claim 1 (and similarly regarding the other independent claims), Tapia teaches a method, comprising: receiving, by a device and from a monitoring device, historical telecommunications data associated with a telecommunications network that is monitored with the monitoring device (Tapia Fig. 1 & ¶ [0055], performance data is received from one or more data sources 110-118; see also ¶ [0040], “The data collection module 212 may include a workflow scheduler that periodically checks for and retrieves newly available data from the multiple data sources” – examiner notes that, under the broadest reasonable interpretation, the device and the monitoring device can be interpreted to be the same device, where the historical telecommunications data is received internally, such as by the device retrieving the data for processing as in Tapia ¶ [0055] and ¶¶ [0040]-[0041]); wherein the monitoring device is configured to determine a customer care action to resolve a technical issue with the telecommunications network (Tapia ¶ [0055], “the analytic applications 104 may generate troubleshooting solutions using one or more of the trained machine learning models 226(1)-226(N).”), and wherein the monitoring device is configured to cause the customer care action to be implemented in the telecommunications network (Tapia Abstract, the machine learning model is used to determine a root cause of an issue with a wireless carrier network and generate a solution for the root cause; see also ¶ [0034], “The automatic customer complaint resolution application may leverage a trained machine learning model 106 to analyze the user device performance data and the network performance data to determine root causes for quality of service issues for subscribers. Thus, the automatic customer compliant resolution application may provide troubleshooting solutions 122 for the root causes”); training, by the device, a plurality of machine learning models with the historical telecommunications data to generate a plurality of trained machine learning models (Tapia Fig. 3 & ¶ [0044], “the model training module 220 may receive a training corpus comprised of one or more input datasets from the data management platform 102. The training corpus may include training data that emulates data collected from the multiple data sources 110-118”); generating, by the device, accuracy scores for the plurality of trained machine learning models based on training the plurality of machine learning models (Tapia ¶ [0052]-[0053], training error measurements [accuracy score] for each machine learning model are obtained and analyzed according to a threshold to select the optimum model); selecting, by the device, an optimum machine learning model, from the plurality of trained machine learning models, based on the accuracy scores for the plurality of trained machine learning models (Tapia ¶ [0052]-[0053], training error measurements for each machine learning model are obtained and analyzed according to a threshold to select the optimum model, “the model training module 220 may repeat the determination of the training error measurement for the machine learning model, and the selection of one or more types of additional machine learning algorithms to augment the machine learning model with additional training results until the training error measurement is at or below the training error threshold. Accordingly, the model training module 220 may use the machine learning algorithms 316(1)-316(N) to generate a trained machine learning module 318.”); and providing, by the device, the optimum machine learning model to the monitoring device associated with the telecommunications network, wherein the optimum machine learning model causes the monitoring device to: process real time telecommunications data of the telecommunications network, with the optimum machine learning model, to determine a customer care action for the telecommunications network (Tapia Abstract, the machine learning model is used to determine a root cause of an issue with a wireless carrier network and generate a solution for the root cause; see also ¶ [0034], “The automatic customer complaint resolution application may leverage a trained machine learning model 106 to analyze the user device performance data and the network performance data to determine root causes for quality of service issues for subscribers. Thus, the automatic customer compliant resolution application may provide troubleshooting solutions 122 for the root causes” – examiner notes that the device and the monitoring device can be interpreted to be the same device and therefore the providing can be done internally (¶ [0055], “the analytic applications 104 may generate troubleshooting solutions using one or more of the trained machine learning models 226(1)-226(N).”)), and cause the customer care action to be applied to an end customer utilizing a service provided by a telecommunications provider associated with the telecommunications network (Tapia Abstract, the machine learning model is used to determine a root cause of an issue with a wireless carrier network and generate a solution for the root cause; see also ¶ [0034], “The automatic customer complaint resolution application may leverage a trained machine learning model 106 to analyze the user device performance data and the network performance data to determine root causes for quality of service issues for subscribers. Thus, the automatic customer compliant resolution application may provide troubleshooting solutions 122 for the root causes”).
	Tapia does not explicitly teach anonymizing data and training a model based on the anonymized data. 
	However, Goel teaches receiving, by a device and from a monitoring device, anonymized historical telecommunications data associated with a telecommunications network that is monitored with the monitoring device (*Although Tapia teaches some of these elements, Goel teaches the whole limitation – Goel Fig. 1 & ¶¶ [0019] & [0021] local monitoring device receives data (Fig. 1, 105), anonymizes it (Fig. 1, 110), and provides the anonymous data to a central server device (Fig. 1, 115)) training, by the device, a plurality of machine learning models with the anonymized historical telecommunications data to generate a plurality of trained machine learning models (*Although Tapia teaches some of these elements, Goel teaches the whole limitation Goel Fig. 1 & ¶ [0022], “the central server device trains an artificial intelligence model, with the plurality of anonymized packets, to generate recommendations”).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tapia and Goel to teach utilizing anonymous data to train AI models “to address the privacy issues related to utilizing the network data to train the artificial intelligence model.” Goel ¶ [0012].
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11-15, 17-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Tapia (Pub. No. US 2020/0304364 A1) in view of Goel (Pub. No. US 2022/0021659 A1).

	Regarding claim 1, Tapia teaches a method, comprising: receiving, by a device and from a monitoring device, historical telecommunications data associated with a telecommunications network that is monitored with the monitoring device (Tapia Fig. 1 & ¶ [0055], performance data is received from one or more data sources 110-118; see also ¶ [0040], “The data collection module 212 may include a workflow scheduler that periodically checks for and retrieves newly available data from the multiple data sources” – examiner notes that the device and the monitoring device can be interpreted to be the same device, where the historical telecommunications data is received internally, such as by the device retrieving the data for processing as in Tapia ¶ [0055] and ¶¶ [0040]-[0041]); wherein the monitoring device is configured to determine a customer care action to resolve a technical issue with the telecommunications network (Tapia ¶ [0055], “the analytic applications 104 may generate troubleshooting solutions using one or more of the trained machine learning models 226(1)-226(N).”), and wherein the monitoring device is configured to cause the customer care action to be implemented in the telecommunications network (Tapia Abstract, the machine learning model is used to determine a root cause of an issue with a wireless carrier network and generate a solution for the root cause; see also ¶ [0034], “The automatic customer complaint resolution application may leverage a trained machine learning model 106 to analyze the user device performance data and the network performance data to determine root causes for quality of service issues for subscribers. Thus, the automatic customer compliant resolution application may provide troubleshooting solutions 122 for the root causes”); training, by the device, a plurality of machine learning models with the historical telecommunications data to generate a plurality of trained machine learning models (Tapia Fig. 3 & ¶ [0044], “the model training module 220 may receive a training corpus comprised of one or more input datasets from the data management platform 102. The training corpus may include training data that emulates data collected from the multiple data sources 110-118”); generating, by the device, accuracy scores for the plurality of trained machine learning models based on training the plurality of machine learning models (Tapia ¶ [0052]-[0053], training error measurements [accuracy score] for each machine learning model are obtained and analyzed according to a threshold to select the optimum model); selecting, by the device, an optimum machine learning model, from the plurality of trained machine learning models, based on the accuracy scores for the plurality of trained machine learning models (Tapia ¶ [0052]-[0053], training error measurements for each machine learning model are obtained and analyzed according to a threshold to select the optimum model, “the model training module 220 may repeat the determination of the training error measurement for the machine learning model, and the selection of one or more types of additional machine learning algorithms to augment the machine learning model with additional training results until the training error measurement is at or below the training error threshold. Accordingly, the model training module 220 may use the machine learning algorithms 316(1)-316(N) to generate a trained machine learning module 318.”); and providing, by the device, the optimum machine learning model to the monitoring device associated with the telecommunications network, wherein the optimum machine learning model causes the monitoring device to: process real time telecommunications data of the telecommunications network, with the optimum machine learning model, to determine a customer care action for the telecommunications network (Tapia Abstract, the machine learning model is used to determine a root cause of an issue with a wireless carrier network and generate a solution for the root cause; see also ¶ [0034], “The automatic customer complaint resolution application may leverage a trained machine learning model 106 to analyze the user device performance data and the network performance data to determine root causes for quality of service issues for subscribers. Thus, the automatic customer compliant resolution application may provide troubleshooting solutions 122 for the root causes” – examiner notes that the device and the monitoring device can be interpreted to be the same device and therefore the providing can be done internally (¶ [0055], “the analytic applications 104 may generate troubleshooting solutions using one or more of the trained machine learning models 226(1)-226(N).”)), and cause the customer care action to be applied to an end customer utilizing a service provided by a telecommunications provider associated with the telecommunications network (Tapia Abstract, the machine learning model is used to determine a root cause of an issue with a wireless carrier network and generate a solution for the root cause; see also ¶ [0034], “The automatic customer complaint resolution application may leverage a trained machine learning model 106 to analyze the user device performance data and the network performance data to determine root causes for quality of service issues for subscribers. Thus, the automatic customer compliant resolution application may provide troubleshooting solutions 122 for the root causes”).
	Tapia does not explicitly teach anonymizing data and training a model based on the anonymized data. 
	However, Goel teaches receiving, by a device and from a monitoring device, anonymized historical telecommunications data associated with a telecommunications network that is monitored with the monitoring device (*Although Tapia teaches some of these elements, Goel teaches the whole limitation – Goel Fig. 1 & ¶¶ [0019] & [0021] local monitoring device receives data (Fig. 1, 105), anonymizes it (Fig. 1, 110), and provides the anonymous data to a central server device (Fig. 1, 115)) training, by the device, a plurality of machine learning models with the anonymized historical telecommunications data to generate a plurality of trained machine learning models (*Although Tapia teaches some of these elements, Goel teaches the whole limitation Goel Fig. 1 & ¶ [0022], “the central server device trains an artificial intelligence model, with the plurality of anonymized packets, to generate recommendations”).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tapia and Goel to teach utilizing anonymous data to train AI models “to address the privacy issues related to utilizing the network data to train the artificial intelligence model.” Goel ¶ [0012].

Regarding claim 2, Tapia and Goel teach the method of claim 1. Tapia furthermore teaches wherein the historical telecommunications data includes one or more of: historical customer premise equipment data associated with the telecommunications network, historical network device inventory data associated with the telecommunications network, or historical customer call data associated with the telecommunications network (Tapia ¶ [0026], “operation data source 110 may include a data collection that provides performance information about the wireless carrier network and the user devices that are using the wireless carrier network… the performance information may include Radio Access Network (RAN) OSS counters, Call Detail Records).”
Tapia does not explicitly teach anonymizing data.
	However, Goel teaches anonymizing data (Goel Fig. 1 & ¶¶ [0019] & [0021] local monitoring device receives data (Fig. 1, 105), anonymizes it (Fig. 1, 110), and provides the anonymous data to a central server device (Fig. 1, 115)).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tapia and Goel to teach utilizing anonymous data to train AI models “to address the privacy issues related to utilizing the network data to train the artificial intelligence model.” Goel ¶ [0012].

Regarding claim 4, Tapia and Goel teach the method of claim 1. Tapia furthermore teaches receiving feedback associated with the monitoring device implementing the optimum machine learning model with the telecommunications network (Tapia ¶ [0056], feedback is provided by users); and performing one or more actions based on the feedback (Tapia ¶ [0056], feedback is provided to model training module which retrains the machine learning model based on the feedback).

Regarding claim 5, Tapia and Goel teach the method of claim 4. Tapia furthermore teaches wherein performing the one or more actions comprises one or more of: modifying the optimum machine learning model, based on the feedback and to generate a modified optimum machine learning model, and providing the modified optimum machine learning model to the monitoring device (Tapia ¶ [0056], feedback is provided to model training module which retrains the machine learning model based on the feedback); selecting another optimum machine learning model, from the plurality of machine learning models, based on the feedback (Tapia ¶ [0056], feedback is provided to model training module which retrains a machine learning model, and providing the other optimum machine learning model to the monitoring device (Tapia ¶ [0056], feedback is provided to model training module which retrains the machine learning model); or retraining the plurality of machine learning models based on the feedback.

Regarding claim 6, Tapia and Goel teach the method of claim 1. 
Tapia does not explicitly teach a wherein the monitoring device receives historical telecommunications data from the telecommunications network, and anonymizes the historical telecommunications data to generate the anonymized historical telecommunications data.
	However, Goel teaches wherein the monitoring device receives historical telecommunications data from the telecommunications network, and anonymizes the historical telecommunications data to generate the anonymized historical telecommunications data (Goel Fig. 1 & ¶¶ [0019] & [0021] local monitoring device receives data (Fig. 1, 105), anonymizes it (Fig. 1, 110), and provides the anonymous data to a central server device (Fig. 1, 115)).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tapia and Goel to teach utilizing anonymous data to train AI models “to address the privacy issues related to utilizing the network data to train the artificial intelligence model.” Goel ¶ [0012].

Regarding claim 7, Tapia and Goel teach the method of claim 1. Tapia furthermore teaches wherein the plurality of machine learning models includes: one or more random forest models, one or more linear regression models, and one or more neural network models (Tapia ¶ [0052], random forest trees are taught here).

Regarding claim 8, Tapia teaches a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: receive, from a monitoring device, historical telecommunications data associated with a telecommunications network that is monitored with the monitoring device (Tapia Fig. 1 & ¶ [0055], performance data is received from one or more data sources 110-118; see also ¶ [0040], “The data collection module 212 may include a workflow scheduler that periodically checks for and retrieves newly available data from the multiple data sources” – examiner notes that the device and the monitoring device can be interpreted to be the same device, where the historical telecommunications data is received internally, such as by the device retrieving the data for processing as in Tapia ¶ [0055] and ¶¶ [0040]-[0041]); wherein the monitoring device is configured to determine a customer care action to resolve a technical issue with the telecommunications network (Tapia ¶ [0055], “the analytic applications 104 may generate troubleshooting solutions using one or more of the trained machine learning models 226(1)-226(N).”), and wherein the monitoring device is configured to cause the customer care action to be implemented in the telecommunications network (Tapia Abstract, the machine learning model is used to determine a root cause of an issue with a wireless carrier network and generate a solution for the root cause; see also ¶ [0034], “The automatic customer complaint resolution application may leverage a trained machine learning model 106 to analyze the user device performance data and the network performance data to determine root causes for quality of service issues for subscribers. Thus, the automatic customer compliant resolution application may provide troubleshooting solutions 122 for the root causes”); train a plurality of machine learning models with the historical telecommunications data to generate a plurality of trained machine learning models (Tapia Fig. 3 & ¶ [0044], “the model training module 220 may receive a training corpus comprised of one or more input datasets from the data management platform 102. The training corpus may include training data that emulates data collected from the multiple data sources 110-118”); generate accuracy scores for the plurality of trained machine learning models based on training the plurality of machine learning models (Tapia ¶ [0052]-[0053], training error measurements for each machine learning model are obtained and analyzed according to a threshold to select the optimum model); select an optimum machine learning model, from the plurality of trained machine learning models, based on the accuracy scores for the plurality of trained machine learning models (Tapia ¶ [0052]-[0053], training error measurements [accuracy score] for each machine learning model are obtained and analyzed according to a threshold to select the optimum model); provide the optimum machine learning model to the monitoring device (Tapia Abstract, the machine learning model is used to determine a root cause of an issue with a wireless carrier network and generate a solution for the root cause; see also ¶ [0034], “The automatic customer complaint resolution application may leverage a trained machine learning model 106 to analyze the user device performance data and the network performance data to determine root causes for quality of service issues for subscribers. Thus, the automatic customer compliant resolution application may provide troubleshooting solutions 122 for the root causes” – examiner notes that the device and the monitoring device can be interpreted to be the same device and therefore the providing can be done internally (¶ [0055], “the analytic applications 104 may generate troubleshooting solutions using one or more of the trained machine learning models 226(1)-226(N).”)); receive feedback associated with the monitoring device implementing the optimum machine learning model with the telecommunications network (Tapia ¶ [0056], feedback is provided by users); and perform one or more actions based on the feedback (Tapia ¶ [0056], feedback is provided to model training module which retrains the machine learning model based on the feedback).
Tapia does not explicitly teach anonymizing data and training a model based on the anonymized data. 
	However, Goel teaches receiving, by a device and from a monitoring device, anonymized historical telecommunications data associated with a telecommunications network that is monitored with the monitoring device (*Although Tapia teaches some of these elements, Goel teaches the whole limitation – Goel Fig. 1 & ¶¶ [0019] & [0021] local monitoring device receives data (Fig. 1, 105), anonymizes it (Fig. 1, 110), and provides the anonymous data to a central server device (Fig. 1, 115)) training, by the device, a plurality of machine learning models with the anonymized historical telecommunications data to generate a plurality of trained machine learning models (*Although Tapia teaches some of these elements, Goel teaches the whole limitation Goel Fig. 1 & ¶ [0022], “the central server device trains an artificial intelligence model, with the plurality of anonymized packets, to generate recommendations”).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tapia and Goel to teach utilizing anonymous data to train AI models “to address the privacy issues related to utilizing the network data to train the artificial intelligence model.” Goel ¶ [0012].

Regarding claim 9, Tapia and Goel teach the device of claim 8. Tapia furthermore teaches wherein the one or more processors are further configured to: convert, prior to training the plurality of machine learning models, the historical telecommunications data into a format compatible with training the plurality of machine learning models (Tapia Fig. 3 & ¶ [0046], “In the feature composition analysis 312, the model training module 220 may transform at least some of the multiple features in the training corpus into a single feature. Accordingly, feature composition may decrease the number of input features while preserving the characteristics of the features. This decrease in the number of features may reduce the noise in the training corpus.”; see also ¶ [0045], “In the outlier detection analysis 310, the model training module 220 may detect outlier features for exclusion from use in the generation of a machine learning model.”).
Tapia does not explicitly teach anonymizing data.
	However, Goel teaches anonymizing data (Goel Fig. 1 & ¶¶ [0019] & [0021] local monitoring device receives data (Fig. 1, 105), anonymizes it (Fig. 1, 110), and provides the anonymous data to a central server device (Fig. 1, 115)).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tapia and Goel to teach utilizing anonymous data to train AI models “to address the privacy issues related to utilizing the network data to train the artificial intelligence model.” Goel ¶ [0012].

Tapia and Goel teach all the limitations of claim 11 as asserted above with regard to claim 1. 

Regarding claim 12, Tapia and Goel teach the device of claim 8. Tapia furthermore teaches generate a risk score based on real time telecommunications data (Tapia ¶ [0066], trouble ticket data score is generated), determine a customer care action for the telecommunications network based on the risk score, and cause the customer care action to be implemented in the telecommunications network (Tapia ¶ [0066], tickets are resolved based on the score and machine learning models).

Regarding claim 13, Tapia and Goel teach the device of claim 8. Tapia furthermore teaches wherein the one or more processors, when receiving the historical telecommunications data, are configured to: periodically receive historical telecommunications data via batch upload (Tapia ¶ [0040], “The data collection module 212 may include a workflow scheduler that periodically checks for and retrieves newly available data from the multiple data sources.” – because data is periodically retrieved from multiple sources it is received via batch upload).
Tapia does not explicitly teach anonymizing data.
	However, Goel teaches anonymizing data (Goel Fig. 1 & ¶¶ [0019] & [0021] local monitoring device receives data (Fig. 1, 105), anonymizes it (Fig. 1, 110), and provides the anonymous data to a central server device (Fig. 1, 115)).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tapia and Goel to teach utilizing anonymous data to train AI models “to address the privacy issues related to utilizing the network data to train the artificial intelligence model.” Goel ¶ [0012].

Regarding claim 14, Tapia and Goel teach the device of claim 8. Tapia furthermore teaches wherein the one or more processors are further configured to: receive, from the monitoring device, additional historical telecommunications data associated with the telecommunications network and retrain the plurality of trained machine learning models with the additional historical telecommunications data (Tapia ¶¶ [0055]-[0056], if feedback shows that model did not resolve issue, the model is retrained with additional telecommunications data; see also ¶ [0092], feedback in the form of whether issue was resolved or not is additional historical telecommunications data).
Tapia does not explicitly teach anonymizing data.
	However, Goel teaches anonymizing data (Goel Fig. 1 & ¶¶ [0019] & [0021] local monitoring device receives data (Fig. 1, 105), anonymizes it (Fig. 1, 110), and provides the anonymous data to a central server device (Fig. 1, 115)).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tapia and Goel to teach utilizing anonymous data to train AI models “to address the privacy issues related to utilizing the network data to train the artificial intelligence model.” Goel ¶ [0012].

Regarding claim 15, Tapia teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: receive, from a monitoring device, historical telecommunications data associated with a telecommunications network that is monitored with the monitoring device (Tapia Fig. 1 & ¶ [0055], performance data is received from one or more data sources 110-118; see also ¶ [0040], “The data collection module 212 may include a workflow scheduler that periodically checks for and retrieves newly available data from the multiple data sources” – examiner notes that the device and the monitoring device can be interpreted to be the same device, where the historical telecommunications data is received internally, such as by the device retrieving the data for processing as in Tapia ¶ [0055] and ¶¶ [0040]-[0041]); wherein the monitoring device is configured to determine a customer care action to resolve a technical issue with the telecommunications network (Tapia ¶ [0055], “the analytic applications 104 may generate troubleshooting solutions using one or more of the trained machine learning models 226(1)-226(N).”), and wherein the monitoring device is configured to cause the customer care action to be implemented in the telecommunications network (Tapia Abstract, the machine learning model is used to determine a root cause of an issue with a wireless carrier network and generate a solution for the root cause; see also ¶ [0034], “The automatic customer complaint resolution application may leverage a trained machine learning model 106 to analyze the user device performance data and the network performance data to determine root causes for quality of service issues for subscribers. Thus, the automatic customer compliant resolution application may provide troubleshooting solutions 122 for the root causes”); train a plurality of machine learning models with the historical telecommunications data to generate a plurality of trained machine learning models (Tapia Fig. 3 & ¶ [0044], “the model training module 220 may receive a training corpus comprised of one or more input datasets from the data management platform 102. The training corpus may include training data that emulates data collected from the multiple data sources 110-118”); generate accuracy scores for the plurality of trained machine learning models based on training the plurality of machine learning models (Tapia ¶ [0052]-[0053], training error measurements [accuracy score] for each machine learning model are obtained and analyzed according to a threshold to select the optimum model); select an optimum machine learning model, from the plurality of trained machine learning models, based on the accuracy scores for the plurality of trained machine learning models (Tapia ¶ [0052]-[0053], training error measurements for each machine learning model are obtained and analyzed according to a threshold to select the optimum model, “the model training module 220 may repeat the determination of the training error measurement for the machine learning model, and the selection of one or more types of additional machine learning algorithms to augment the machine learning model with additional training results until the training error measurement is at or below the training error threshold. Accordingly, the model training module 220 may use the machine learning algorithms 316(1)-316(N) to generate a trained machine learning module 318.”); and provide the optimum machine learning model to the monitoring device associated with the telecommunications network to cause the monitoring device to implement the optimum machine learning model with the telecommunications network (Tapia Abstract, the machine learning model is used to determine a root cause of an issue with a wireless carrier network and generate a solution for the root cause; see also ¶ [0034], “The automatic customer complaint resolution application may leverage a trained machine learning model 106 to analyze the user device performance data and the network performance data to determine root causes for quality of service issues for subscribers. Thus, the automatic customer compliant resolution application may provide troubleshooting solutions 122 for the root causes” – examiner notes that the device and the monitoring device can be interpreted to be the same device and therefore the providing can be done internally (¶ [0055], “the analytic applications 104 may generate troubleshooting solutions using one or more of the trained machine learning models 226(1)-226(N).”)).
	Tapia does not explicitly teach anonymizing data and training a model based on the anonymized data. 
	However, Goel teaches receiving, by a device and from a monitoring device, anonymized historical telecommunications data associated with a telecommunications network that is monitored with the monitoring device (*Although Tapia teaches some of these elements, Goel teaches the whole limitation – Goel Fig. 1 & ¶¶ [0019] & [0021] local monitoring device receives data (Fig. 1, 105), anonymizes it (Fig. 1, 110), and provides the anonymous data to a central server device (Fig. 1, 115)) training, by the device, a plurality of machine learning models with the anonymized historical telecommunications data to generate a plurality of trained machine learning models (*Although Tapia teaches some of these elements, Goel teaches the whole limitation Goel Fig. 1 & ¶ [0022], “the central server device trains an artificial intelligence model, with the plurality of anonymized packets, to generate recommendations”).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tapia and Goel to teach utilizing anonymous data to train AI models “to address the privacy issues related to utilizing the network data to train the artificial intelligence model.” Goel ¶ [0012].

Tapia and Goel teach all the limitations of claim 17 as asserted above with regard to claims 4-5.

Tapia and Goel teach all the limitations of claims 18 and 20 as asserted above with regard to claims 9 and 14, respectively.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia (Pub. No. US 2020/0304364 A1) in view of Goel (Pub. No. US 2022/0021659 A1) and further in view of Streete (Pat. No. US 9,929,926 B1). 

Regarding claim 3, Tapia and Goel teach the method of claim 1.
Tapia does not explicitly teach wherein the anonymized historical telecommunications data is encrypted, compressed, and anonymized to remove data identifying a telecommunications network provider and customers of the telecommunications network provider.
However, Goel teaches wherein the anonymized historical telecommunications data is encrypted, compressed, and anonymized to remove data identifying a telecommunications network provider and customers of the telecommunications network provider. (Goel ¶ [0020], this paragraph teaches encrypting data to anonymize it and masking customer data; see also ¶ [0032] about masking any privacy-related data included in the data packet (¶ [0036] of Tapia, teaches providing service provider information data and Goel ¶ [0032], teaches masking any privacy-related data that is provided)).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tapia and Goel to teach utilizing anonymous data to train AI models “to address the privacy issues related to utilizing the network data to train the artificial intelligence model.” Goel ¶ [0012].
Goel does not explicitly teach compressing data.
However, Streete teaches compressing data (Streete column 4, lines 10-12, a mechanism for compressing data that enables reasonable approximation of historical consumption is taught here).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tapia, Goel and Streete to teach compressing historical data to reduces resource usage (CPU, memory, bandwidth). Streete column 4, lines 1-12.

Tapia, Goel and Streete teach all the limitations of claim 16 as asserted above with regard to claim 3. 

Claims 10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Tapia (Pub. No. US 2020/0304364 A1) in view of Goel (Pub. No. US 2022/0021659 A1) and further in view of Ben-Itzhak (Pub. No. US 2022/0012626 A1).

Regarding claim 10, Tapia and Goel teach the device of claim 8. Tapia furthermore teaches train the plurality of machine learning models, with the anonymized historical telecommunications data (Tapia ¶ [0043], machine learning models are trained; see also ¶ [0044], machine learning models are trained based on historical performance data).
Tapia does not explicitly teach anonymizing data and training machine learning models at the same time.
	However, Goel teaches anonymizing data (Goel Fig. 1 & ¶¶ [0019] & [0021] local monitoring device receives data (Fig. 1, 105), anonymizes it (Fig. 1, 110), and provides the anonymous data to a central server device (Fig. 1, 115)).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tapia and Goel to teach utilizing anonymous data to train AI models “to address the privacy issues related to utilizing the network data to train the artificial intelligence model.” Goel ¶ [0012].
Goel does not explicitly teach training machine learning models at the same time.
However, Ben-Itzhak training machine learning models at the same time. (Ben-Itzhak ¶ [0024], “the training of the supervised ML models described at block 208 can be executed concurrently (i.e., in parallel)”).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tapia, Goel and Ben-Itzhak teach training machine learning models concurrently because it speeds up the response. This is merely combining prior art elements (training machine learning models) according to known methods (parallel computing/training) to yield predictable results (speed up training/response). MPEP 2143(I).

Tapia, Goel and Streete teach all the limitations of claim 19 as asserted above with regard to claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/G.P.T./Examiner, Art Unit 2456                                                                                                                                                                                                        /Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        8/19/2022